Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 14-16 are pending. 
Claims 7-13 are cancelled. 
Response to the arguments and amendment:-
Applicants have cancelled claims 7-13. And amended claims 1, 3 and 5 to insert additional peaks.
 Claim Rejections - 35 USC § 103
Claims 1-16 are rejected under 35 USC 103 as being unpatentable over US 2009/0023750 to Laszlo Czibula et al. 
 Applicants have added additional X ray diffraction peaks in the claims. 
This modification does not overcome the rejection. There is no side by side comparison under the same conditions for the compound in the prior art and applicants forms. The instruments are different. Applicant’s instrument is a Rigaku Ultima IV powder diffractometer. 
The prior art uses a different instrument and detector. It is also possible to get the same form using different solvents. 
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a method instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).


Pleading and practice in Patent Office -- In general    (§ 54.1) 

 Mere recitation of newly-discovered function or property, inherently possessed by things in prior art, does not cause claims drawn to those things to distinguish over prior art; Patent Office can require applicant to prove that subject matter shown to be in prior art does not possess characteristic relied   on where it has reason to believe that functional limitation asserted to be critical for establishing novelty in claimed subject matter may be inherent  characteristic of prior art; this burden of proof is applicable to product and process claims reasonably considered as possessing allegedly inherent  characteristics.

Applicants have not shown a side by side comparison. 
The rejection is maintained. 

Also close art is WO 2008/139235 which also discloses different forms I and II. The angle of repose as given in the specification are all 40 or less and therefore the flowability is also the same. 
 Conclusion
Claims 1-6, 14-16 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



June 24, 2021.